Exhibit 10.6

 
EXECUTIVE EMPLOYMENT AGREEMENT
JOSEPH R. VICENTE
 
This Agreement is made as of the Effective Date (defined below), by and between
Cord Blood America, Inc, a Florida Corporation (the “Company” or “Employer”) and
JOSEPH R. VICENTE (the “Employee”).


WITNESSETH:


In Consideration of the mutual covenants herein contained, the parties hereto
agree as follows:


1.           Employment.  The Board of Directors of the Company elected Employee
to the officer position of President of the Company, and the Company hereby
employs the Employee and the Employee accepts such employment in accordance with
the terms and subject to the conditions set forth in this Agreement.


2.           Term.  The term of employment shall be for an initial period
commencing as of January 1, 2015 (the “Effective Date”) and ending December 31,
2017 (“Initial Term”), unless canceled by either party or unless Employee is
removed from or terminates his positions in accordance with the Company’s bylaws
and the laws of the state of the Company’s incorporation.  In the event of any
such cancellation, removal or termination, the provisions of paragraph 5 of this
Agreement shall apply.


3.           Duties.


(a)           Title and Description of Duties.  Employee shall serve as
President of the Company.  Employee also serves as Chairman on the Company’s
Board of Directors, which said position has been addressed separately from this
Agreement.  In his capacity as President, Employee shall be responsible for all
operations of the Company, and such other tasks and duties as may be requested
by the Board of Directors of the Company.


(b)           Change of Duties.  The duties of Employee may be modified from
time to time at the direction of the Board.


(c)           Loyal and Conscientious Performance of Duties.  Employee agrees
that to the best of his ability and expertise, Employee shall render his
exclusive services and assert his best efforts on behalf of the Company,
devoting full time in the performance of his duties consistent with the needs of
the Company and the practices of the industry.  Employee shall perform his
duties diligently and competently.


 
 

--------------------------------------------------------------------------------

 
 
4.           Obligations of the Company.


(a)           The Company shall provide Employee with compensation incentives,
benefits and business expense reimbursements specified elsewhere in this
Agreement.


5.           Compensation.


(a)           Annual Salary and equity compensation.  As compensation for the
services to be rendered by Employee, hereunder, Company shall pay Employee an
annual salary equal to $135,000, payable in accordance with the Company’s
standard accounting practices, provided that payments are made at least
semi-monthly.  .  Compensation reviews for Employee will be at least
annually.  All payments to Employee hereunder shall be made in accordance with
the Company’s customary practices and procedures, all of which shall be in
conformity with applicable federal, state and local laws and
regulations.  Employee may opt, at Employee’s sole discretion, to receive a
portion of his salary in the form of common stock, in lieu of cash, at a value
determined by the Board of Directors in their reasonable discretion, provided
the Company has common stock available to be issued to Employee and has a plan
in place for such issuances and is otherwise able to issue stock to Employee at
that time.  In the event Employee opts to receive a portion of his salary in the
form of common stock and the Company is not able to issue common stock to
Employee, whether due to the absence of available common stock or otherwise,
Employee may defer that portion of his salary until such time as the Company is
able to issue common stock to Employee, provided that if the Company is unable
to issue common stock to Employee within one year of the Employee’s election to
defer his salary, then the Company shall pay the Employee the deferred amount in
cash on a date that is one year from Employee’s election to defer.




(b)           Pension and Profit Sharing.    As part of the compensation for
services rendered under this Agreement, Employee shall be entitled to
participate in the Company’s pension, profit sharing, and 401K plans if such
plans are established by Company.


(c)           Bonus.   Performance criteria for Employee shall be established by
the Board of Directors, in consultation with Employee, and reviewed
annually.  Based upon the Employee’s performance toward the achievement of the
agreed upon performance criteria, the Company may award Employee a bonus.  The
bonus opportunity shall be equal to 30% of Employee’s annual salary then in
effect under this Agreement per year. Said Bonus earned and paid to Employee
shall be determined by the Board of Directors, by measuring the success with
which the Employee has met performance criteria as established by the Board of
Directors. Employee may opt, at Employee’s sole discretion, to receive a portion
of his salary in the form of common stock, in lieu of cash, at a value
determined by the Board of Directors in their reasonable discretion, provided
the Company has common stock available to be issued to Employee and has a plan
in place for such issuances and is otherwise able to issue stock to Employee at
that time.  In the event Employee opts to receive a portion of his salary in the
form of common stock and the Company is not able to issue common stock to
Employee, whether due to the absence of available common stock or otherwise,
Employee may defer that portion of his salary until such time as the Company is
able to issue common stock to Employee, provided that if the Company is unable
to issue common stock to Employee within one year of the Employee’s election to
defer his salary, then the Company shall pay the Employee the deferred amount in
cash on a date that is one year from Employee’s election to defer.


 
 

--------------------------------------------------------------------------------

 


(d)           Equity Compensation. Employee will receive no additional stock
options or shares of the Company’s common stock at this time.  Company reserves
the right to review this portion of the Agreement at least on an annual
basis.  All payments to Employee hereunder shall be made in accordance with the
Company’s customary practices and procedures, all of which shall be in
conformity with applicable federal, state and local laws and regulations.


(e)           Change of Control Termination.  If  (a) there is a Change of
Control at the Company  (defined as (i) the acquisition of all or a majority of
the outstanding voting shares of the Company by a new person, (ii) the
acquisition of all or a majority of the assets of the Company by a new person,
(iii) the merger of the Company with another person, or (iv) the election of a
majority of directors to the Board of  Directors of the Company who are not
persons who were nominated for election by a majority of the then existing Board
of Directors (e.g. were not on the Management slate of nominees for election);
and (b) the Employee’s employment is terminated by the Company, or employee’s
compensation is reduced from its then current level or employee’s
responsibilities are reduced or downgraded (each of such events hereinafter
referred to a “Triggering Event”), and which Triggering Event occurs within one
year after such Change of Control; then the Company shall pay to the Employee a
Termination Bonus in the form of a lump sum cash payment in an amount no less
than the total of the highest annual salary plus bonus amount set forth in this
Agreement multiplied by two (2).  The Termination Bonus shall be paid as a lump
sum within thirty (30) days of the Triggering Event.


(f)           Termination, with No Change of Control; Termination after the
Change of Control Period Has Lapsed.  Where there has been no change of control
or when the one (1) year period following a Change of Control has lapsed, in the
event Employee is terminated by the Company without cause, the Company shall pay
Employee an amount equal to all compensation paid by the Company to the Employee
for the 24 months preceding the termination, including Employee’s salary,
equity, bonus, stock options and other compensation that were received by
Employee, which said termination bonus shall be paid monthly, in equal
installments, over the 24-month period following termination.  Any salary and
bonus that Employee elected to take in stock in the prior 24-month period will
be calculated as if the Employee was paid the value of such stock in cash.   In
addition, during this 24-month period, Company shall keep Employee on Company’s
health plan, on the same terms as before the termination.  In the event the
Company terminates Employee for cause, as determined by vote of the
disinterested directors of the Board of Directors, Employee shall not be
entitled to such compensation, though a severance may be paid by Company to
Employee as deemed appropriate by the Board of Directors, other than
Employee.  For purposes of this paragraph, “Cause” shall be defined as failure
to exercise duties of care, diligence, loyalty and any other duties applicable
to officers of corporations incorporated in the state of Florida, and shall also
include (i) an intentional act of fraud, embezzlement, theft or any other
material violation of law that occurs during or in the course of Employee’s
employment with the Company; (ii) intentional damage to the Company’s assets;
(iii) intentional disclosure of the Company’s confidential information contrary
to Company’s policies; (iv) breach of Employee’s obligations under this
Agreement; (v) intentional breach of the Company’s policies; (vii) the willful
and continued failure to substantially perform the required duties (other than
as a result of incapacity due to physical or mental illness); or (vi) willful
conduct by Employee that is demonstrably and materially injurious to the
Company, monetarily or otherwise.  An act, or a failure to act, shall not be
deemed willful or intentional, as those terms are defined herein, unless it is
done, or omitted to be done, by Employee in bad faith or without a reasonable
belief by Employee that his action or omission was in the best interest of the
Company. Failure to meet performance standards or objectives, by itself, does
not constitute Cause. If Employee terminates this Agreement, no such
compensation described in this paragraph shall be available to Employee.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Employee Benefits.


(a)           Vacation.  Employee shall be entitled to 20 days vacation time
each year with full pay.  The time for such vacation shall be requested by
Employee, subject to the Company’s reasonable approval.  If Employee is unable
for any reason to take the total amount of authorized vacation during any year,
he may accrue the time and add it to vacation time for the following year,
provided that the amount of vacation time to be rolled over from one year to the
next may not exceed 20 days.  The accrued unused portion of vacation will be
paid upon termination in accordance with the policies and procedures in place at
the Company at the time of termination.


(b)           Illness.  Employee shall be entitled to 10 days per year as sick
leave and/or personal leave with full pay.  Sick leave may be accumulated up to
a total of thirty (30) days.  As with all employees of the Company, the
accumulated balance of unused sick time will not be paid as compensation upon
termination of employment.


(c)           Death Benefits.  Employee shall be entitled to participate in such
Company Death benefits and insurance programs as may be made available to other
key employees.


(d)           Health Care
Benefits.                                           The Company will pay for
health care benefits for Employee and his family, including major medical
insurance, dental insurance, and vision insurance, subject to reasonable
negotiation between the Company and Employee in the event of changes in
healthcare laws pursuant to which the Company may be adversely affected if this
paragraph were to remain in place.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Expenses.


(a)           Reimburse Business Expenses.  The Company shall pay or reimburse
Employee for all reasonable, ordinary and necessary business and travel expenses
that may be incurred by him directly and solely for the benefit of the Company
in connection with the rendition of the services contemplated hereby.  Employee
shall submit to the Company such invoices, receipts or other evidences or
expenses as Company may require.


(b)           The following provisions shall be in effect for any reimbursements
to which Employee otherwise becomes entitled under this Agreement, including
(without limitation) the reimbursements provided under this paragraph, in order
to assure that such reimbursements are effected in compliance with the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”):
 
(i)           The amount of reimbursements to which Employee may become entitled
in any one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year.
 
 (ii)           Employee’s right to reimbursement cannot be liquidated or
exchanged for any other benefit or payment.


8.           Work Product/Trade Secrets.


(a)           Ownership of Work Product.  Employee agrees that any and all
intellectual properties, including, but not limited to, all ideas, concepts,
themes, inventions, designs, improvements and discoveries conceived, developed
or written by Employee, either individually or jointly in collaboration with
others during the term of this Agreement, shall belong to and be the sole and
exclusive property of the Company.


9.           Soliciting Customers After Termination of Employment; Covenant Not
to Compete.


(a)           Employee acknowledges and agrees that the names and addresses of
Employer’s customers constitute trade secrets of Employer and that the sale or
unauthorized use or disclosure of such names, or any other of Employer’s trade
secrets obtained by Employee during his employment with Employer constitute
unfair competition.  Employee further acknowledges that Employer’s employees are
a valuable asset in the operation of Employer’s business.  Employee promises and
agrees not to engage in any unfair competition with Employer.


(b)           For a period of 24 months immediately following the termination of
his employment with Employer, Employee shall not directly or indirectly make
known to any person, firm, or corporation the names or addresses of any of the
customers of the Employer or any other information pertaining to them, or call
on, solicit, take away, or attempt to call on, solicit, or take away any of the
customers of Employer on whom Employee called or with whom Employee became
acquainted during his employment with Employer, either for himself or for any
other person, firm or corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Employee hereby agrees that he will not, during the term of this
Agreement and for two (2) years following termination of this Agreement
participate in any business activities on behalf of any enterprise which
competes with the Company in the umbilical cord blood and cord tissue processing
and storage business, unless approved by the Company in writing.  Employee will
be deemed to be engaged in such competitive business activities if Employee
participates in such a business enterprise as an employee, officer, director,
independent contractor, agent, partner, proprietor, or other participant;
provided that the ownership of no more than 2 percent of the stock of a publicly
traded corporation engaged in a competitive business shall not be deemed to be
engaging in competitive business activities.


10.           Injunctive Relief.  The parties recognize and acknowledge that
irreparable damage might result if Employee breaches any provision of this
Agreement, and accordingly, the parties hereto agree that all obligations herein
may be enforced by injunctive relief.




11.           Warranties and Representation of Employee.  Employee hereby
warrants and represents to the Company as follows:


(a)           Employee’s execution and delivery of this Agreement does not
violate or conflict with any provision of any document, instrument or agreement
(oral or written) to which Employee is subject.


(b)           Employee agrees that all of the results of Employee’s services
hereunder during the term of this Agreement shall be deemed to have been
accomplished in the course of Employee’s employment hereunder and all
proprietary interest, if any, therein, shall, for all purposes, as between
Employee and the Company, its successors, licensees and assigns, belong to the
Company and shall be the Company’s exclusive property.


(c)           Employee hereby agrees to indemnify and hold the Company and its
successors and assigns harmless of and from any and all loss, damage, reasonable
cost and expense, including, without limitation, reasonable attorney’s fees,
arising out of or in connection with the breach or violation of any of the
warranties, representations, covenants or agreements made by Employee herein.


12.           Warranties and Representations of Company.  Company hereby agrees
to indemnify and hold Employee harmless of and from any and all loss, damage,
cost and expense, including without limitation, reasonable attorney’s fees,
arising out of his actions as an employee of the Company, to the fullest extent
permitted under Florida Corporate law.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Insurance.  The Company may secure in its own name or otherwise
and at its own expense, life, accident, disability or other insurance covering
Employee, or Employee and others, and Employee shall not have any right, title
or interest in or to any such insurance.  If Employee shall be required to
assist the Company to procure such insurance, Employee agrees that he shall
submit to such medical and other examinations, and shall sign such applications
and other instruments in writing, as may be reasonably required by the Company
and any insurance company to which application for such insurance shall be
made.  Employee represents and warrants that he knows of no physical defect or
other reason that would prevent the Company from obtaining insurance on Employee
without payment of extra premium with exclusions.


14.           Arbitration.


(a)           Any controversy between Company and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement, shall be submitted to arbitration on the written request of
either party served on the other.  The arbitration shall take place in Las
Vegas, Nevada before a member of the American Arbitration Association ("AAA") to
be mutually appointed by the parties (or, in the event the parties cannot agree
on a single such member, to a panel of three members selected in accordance with
the rules of the AAA).  The dispute or disagreement shall be settled in
accordance with the Commercial Arbitration Rules of the AAA and the decision of
the arbitrator(s) shall be final and binding upon the parties and judgment may
be obtained thereon in a court of competent jurisdiction.  The prevailing party
shall be entitled to recover from the other party the fees and expenses of the
arbitrator(s) as well as reasonable attorneys' fees, costs and expenses incurred
by the prevailing party.
 
15. Benefit Limit. In the event that any payments or benefits to which Employee
becomes entitled in accordance with the provisions of this Agreement (or any
other agreement with the Company or any other corporation or entity that
directly or indirectly controls, is controlled by, or is under common control
with the Company) would otherwise constitute a parachute payment under Code
Section 280G(b)(2), then such payments and/or benefits will be subject to
reduction to the extent necessary to assure that Employee receives only the
greater of (i) the amount of those payments which would not constitute such a
parachute payment or (ii) the amount which yields Employee the greatest
after-tax amount of benefits after taking into account any excise tax imposed
under Code Section 4999 on the payments and benefits provided Employee under
this Agreement (or on any other payments or benefits to which Employee may
become entitled in connection with any change in control or ownership of the
Company or the subsequent termination of his employment with the Company).  The
benefit limits of this paragraph shall be calculated as of the date on which the
event triggering any parachute payment is effected, and such calculation shall
be completed within thirty (30) days after such effective date.
 
 
 

--------------------------------------------------------------------------------

 
 
Should the completed calculations require a reduction in benefits in order  to
satisfy the benefit limit of this paragraph, then the portion of any parachute
payment otherwise payable in cash to Employee shall be reduced to the extent
necessary to comply with such benefit limit, with each such cash payment to be
reduced pro-rata but without any change in the payment dates, and with the cash
severance payments detailed herein to be the first and then the benefit payments
to be the next  such payments so reduced.  Should such benefit limit still be
exceeded following such reduction, then the number of shares which would
otherwise vest on an accelerated basis under each of Employee’s outstanding
equity awards shall be reduced to the extent necessary to eliminate such excess,
with such reduction to be applied to such equity awards in the same
chronological order in which those awards were made.
 
16.           Entire Agreement.  This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to
Employee’s employment by the Company, and supersedes all prior understandings
and agreements, if any, whether oral or written between Employee and the
Company, and shall not be amended, modified or changed except by an instrument
in writing executed by the party to be charged.


17.           Severability.  The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement.


18.           Waiver.  No waiver by either party of any provision or condition
to be performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time.


19.           Binding Effect.  This Agreement shall inure the benefits of, be
binding upon and enforceable against, the parties hereto and their respective
heirs, successors, assigns and legal representatives.


20.           Captions.  The paragraph captions contained in this Agreement are
for purposes of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


21.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
served personally, sent prepaid commercial overnight delivery service, faxed
with a copy mailed as well, or sent registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address as a
party shall specify to the other party in writing):
 
If to Company:                                                      Cord Blood
America, Inc.
1857 Helm Drive
Las Vegas, NV 89119

 
If to Employee:                                                      Joseph R.
Vicente
Home Address on File with Company
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Section, either party may, by
written notice to the other, specify a different address for notice
purposes.  Such notices, demands, or declarations shall be deemed sufficiently
served or given for all purposes hereunder, unless otherwise specified in this
contract, either (i) if personally serviced, upon such service, (ii) if sent by
fax or commercial overnight delivery service, upon the next business day
following such sending, or (iii) if mailed, three (3) business days after the
time of mailing or on the date of receipt shown on the return receipt, whichever
is first.  Company and Employee each agree to notify the other in writing of any
change of their respective addresses within ten (10) days after such change.


22.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Nevada applicable to agreements made
and to be performed in Nevada, except that where Florida law is explicitly
referenced herein, Florida law shall govern.


23.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


COMPANY:


Cord Blood America, Inc.
a Florida corporation






By: /s/ Timothy McGrath
 
 
Director



 
           EMPLOYEE:
 
/s/ Joseph R. Vicente
Joseph R. Vicente

--------------------------------------------------------------------------------

 